DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton et al. (US 10400929 hereinafter Crompton).

In regards to claim 1, Crompton discloses;” An electrical conduit (Abstract) system for use in a hazardous (“BACKGROUND ART” disclose electrical wiring is protected which would include hazardous environments.) location comprising: a press coupler (Fig. 1 (10)), the press coupler 

In regards to claim 5, Crompton discloses;” The electrical conduit system of claim 1, wherein the press coupler includes a first gasket (Fig’s 1 and 3 (16)) and a first gripping ring positioned within the first end portion and a second gasket and a second gripping ring positioned within the second end portion (Fig. 1 (18)).”

In regards to claim 6, Crompton discloses;” The electrical conduit system of claim 5, wherein the at least one projection projects from an inner diameter of the first gripping ring (Fig. 1 (teeth (19) project inwards to pipe from ring (18)).”

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crompton et al. (US 10400929 hereinafter Crompton) as applied to claims 1 and 8 above, and further in view of Platt et al. (US 2019/0067922 hereinafter Platt).

In regards to claim 2, Crompton discloses;” The electrical conduit system of claim 1”, but does not directly disclose;” wherein the distal end of the conduit is threaded.”

However, Platt discloses a press fitting for electrical cables that has a gasket (Fig. 2 (32)) and protrusion teeth (Fig. 2 (36)) that is used with a pipe or conduit (Fig. 6 and 7) whereas the pipe or conduit is capable of having a threaded end (Fig. 7 (shown), Text paragraph 0028). It would have been obvious to one skilled in the art to use the same press fitting structure for both threaded and non-threaded instillations. In some electrical wiring applications, when reworking an old threaded pipe structure and upgrading to a newer conduit structure such as EMT tubing the adaptor may be used to interconnect both types of pipe and tubing. It would have been an obvious to try application of using the threaded pipe in a press fitting as disclosed by both Platt and Crompton. See MPEP 2143 (I.) Therefore using the capabilities of either threaded and non-threaded piping or tubes as disclosed by Platt with the press fitting disclosed by Crompton, the claimed invention is disclosed.
In regards to claim 3, a modified Crompton discloses;” The electrical conduit system of claim 2, wherein the press coupler includes a gasket positioned within the first end portion that seals upon vanishing threads on the distal end.” Platt shows the gasket surrounding the pipe on the outer sided of the threads thus forming a seal between the conduit and the press fitting.

In regards to claim 4, a modified Crompton discloses;” The electrical conduit system of claim 2, wherein the at least one projection engages a non-threaded portion of the wall of the conduit.” Platt discloses in Fig’s. 6 and 7 where the projections contact the pipe or tube in a non-threaded section.

In regards to claim 8, Crompton discloses;” An electrical conduit (Abstract) system for use in a hazardous location (“BACKGROUND ART” disclose electrical wiring is protected which would include hazardous environments.) comprising: a conduit having a first end and a second end (Fig. 3 (shows one end of two possible conduit pipes (33))), and a press coupler (Fig. 1 (10)), the press coupler comprising: a gasket (Fig. 1 (16)); and a gripping portion (Fig. 1 (18))”, 

But does not directly disclose;” wherein at least one of the first end and the second end includes external threads”; 
However, Platt discloses a press fitting for electrical cables that has a gasket (Fig. 2 (32)) and protrusion teeth (Fig. 2 (36)) that is used with a pipe or conduit (Fig. 6 and 7) whereas the pipe or conduit is capable of having a threaded end (Fig. 7 (shown), Text paragraph 0028). It would have been obvious to one skilled in the art to use the same press fitting structure for both threaded and non-threaded instillations. In some electrical wiring  applications, when reworking an old threaded pipe structure and upgrading to a newer conduit structure such as EMT tubing the adaptor may be used to interconnect both types of pipe and tubing. It would have been an obvious to try application of using the threaded pipe in a press fitting as disclosed by both Platt and Crompton. See MPEP 2143 (I.) Therefore using the capabilities of both threaded and non-threaded piping or tubes as disclosed by Platt with the press fitting disclosed by Crompton, the claimed invention is disclosed.

“and wherein the gasket seals upon a vanishing thread of the external threads of the conduit when a diameter of the press coupler is compressed against the conduit.”
Platt shows the gasket surrounding the pipe on the outer sided of the threads thus forming a seal between the conduit and the press fitting.

In regards to claim 9, a modified Crompton discloses;” The electrical conduit system of claim 8, wherein the conduit (Col. 1, lines 37-38), the press coupler (Col. 2, lines 8-13 where electrical conductivity to ground is maintained, therefore the press connector is metal), and the gripping portion (Col. 5, lines 45-51) of the press coupler are metallic (Platt paragraph 0004).”

In regards to claim 10, a modified Crompton discloses;” The electrical conduit system of claim 8, wherein a material hardness of the gripping portion is greater than a material hardness (the teeth (19) is capable of grabbing the inserted pipe, therefore to grip the pipe and not deform maintaining a tight grip, it stands to reason that the spring material is harder than the materials used for the pipe or conduit) of the conduit.

In regards to claim 11, a modified Crompton discloses;” The electrical conduit system of claim 8 further comprising electrical wiring extending through an internal diameter of the conduit and an internal diameter of the press coupler.” Both Crompton and Platt disclose the structures are used for electrical wiring.

In regards to claim 12, a modified Crompton discloses;” The electrical conduit system of claim 8 further comprising a separation ring positioned between the gasket and the gripping portion. ;” Both Crompton and Platt disclose a separation ring between the gasket and the gripping structure.

In regards to claim 13, a modified Crompton discloses;” The electrical conduit system of claim 8, wherein the gripping portion comprises a gripping ring having at least one tooth projecting from an internal diameter of the gripping ring. Both Crompton and Platt disclose a gripping structure that has “teeth” projecting from the inner surface of the gripping rings.

In regards to claim 14, a modified Crompton discloses;” The electrical conduit system of claim 8, wherein the gripping portion comprises a gripping ring having at least one tooth projecting from an internal diameter of the gripping ring. Both Crompton and Platt disclose a gripping structure that has “teeth” used to engage the outer wall of the conduit.
In regards to claim 15, Crompton discloses;” An electrical conduit system (Abstract) for a hazardous location (“BACKGROUND ART” disclose electrical wiring is protected which would include hazardous environments.) comprising: a conduit having a first end and a second end(Fig. 3 (shows one end of two possible conduit pipes (33))), and a press coupler (Fig. 1 (10)), the press coupler comprising: a first end portion and a second end portion(Fig. 1 (shown)); a first intermediate portion and a second intermediate portion (Fig. 2 shows two sections (44 and 44B));  a central portion positioned between the first intermediate portion and the second intermediate portion (Fig. 2 (42, 52)); a first gasket (Fig’s 1 and 3 (16))  and a first gripping portion positioned within the first end portion(Fig. 1 (18)); and a second gasket (Fig’s 1 and 3 (16)) and a second gripping portion positioned within the second end portion(Fig. 1 (18)), wherein the central portion provides a stop for the first end of the second end of the conduit(Fig. 2 (29)), wherein a material hardness of the gripping portion (Col. 5, Lines 45-51 where the ring is spring steel) is greater than a material hardness of the conduit (the teeth (19) is capable of grabbing the inserted pipe, it stands to reason that the spring material is harder than the materials used for the pipe or conduit), and wherein a grounding connection is formed between the conduit, the press coupler, and at least one of the first gripping portion and the second gripping portion (Col. 4, Lines 29-36, and Col. 5, Lines 20-67, form an electrical connection to the pipe (33)).”

But does not directly disclose;”

“wherein at least one of the first and second ends is externally threaded;”
However, Platt discloses a press fitting for electrical cables that has a gasket (Fig. 2 (32)) and protrusion teeth (Fig. 2 (36)) that is used with a pipe or conduit (Fig. 6 and 7) whereas the pipe or conduit is capable of having a threaded end (Fig. 7 (shown), Text paragraph 0028). It would have been obvious to one skilled in the art to use the same press fitting structure for both threaded and non-threaded instillations. In some electrical wiring  applications, when reworking an old threaded pipe structure and upgrading to a newer conduit structure such as EMT tubing the adaptor may be used to interconnect both types of pipe and tubing. It would have been an obvious to try application of using the threaded pipe in a press fitting as disclosed by both Platt and Crompton. See MPEP 2143 (I.) Therefore using the capabilities of both threaded and non-threaded piping or tubes as disclosed by Platt with the press fitting disclosed by Crompton, the claimed invention is disclosed.

“wherein at least one of the first gasket and the second gasket upon a vanishing thread of the at least one externally threaded end of the conduit when the press coupler is compressed against the conduit,”
Platt shows the gasket surrounding the pipe on the outer sided of the threads thus forming a seal between the conduit and the press fitting.

“wherein the first end portion and second portions of the press coupler are a malleable material capable of compression (Platt paragraph 0004 discloses the fitting is deformable)”

Therefore using the capabilities of both threaded and non-threaded piping or tubes as disclosed by Platt with the press fitting disclosed by Crompton, the claimed invention is disclosed.

Conclusion

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Please refer to the enclosed PTO-892 form for the citation ofpertinent prior art references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847